     Case: 1:14-cv-06397 Document #: 302 Filed: 04/18/19 Page 1 of 8 PageID #:6101




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

KIERRA WILLIAMSON, PRINCETON B.                       )
WILLIAMSON and MICHAEL C.                             )
WILLIAMSON,                                           )
                                                      )       No. 14 CV 6397
               Plaintiffs,                            )
                                                      )
v.                                                    )       Judge Sharon Johnson Coleman
                                                      )
CHICAGO POLICE OFFICER WILFREDO                       )
ORTIZ, STAR NO. 9748; UNKNOWN                         )       Magistrate Judge Finnegan
CHICAGO POLICE OFFICERS, individually                 )
and as Employees/Agents of the City of Chicago;       )
and CITY OF CHICAGO, a municipal                      )       JURY DEMAND
corporation,                                          )
                                                      )
               Defendants.                            )

            DEFENDANTS’ RESPONSE IN OPPOSITION TO PLAINTIFFS’
        SUPPLEMENTAL PETITION FOR ATTORNEYS’ FEES PLUS INTEREST

        Defendants Chicago Police Officer Wilfredo Ortiz, Star No. 9748, and the City of Chicago

(collectively “Defendants”), by and through their undersigned attorneys, Nathan & Kamionski

LLP., pursuant to Rule 54 of the Federal Rules of Civil Procedure and Local Rule 54.3(f) of the

Northern District of Illinois, submit this Response in Opposition to Plaintiffs’ Supplemental

Petition for Attorneys’ Fees Plus Interest, and state as follows:

                                                 Summary

        1.     Plaintiffs are not entitled to an award that so egregiously exceeds the reasonable

expense of litigating a fee petition. Furthermore, Plaintiffs are not entitled to any prejudgment

interest. Defendants request that the Court deny Plaintiffs’ Supplemental Petition for Attorneys’

Fees Plus Interest in its entirety, or in the alternative, reduce the supplemental award of attorneys’

fees to a reasonable amount.
   Case: 1:14-cv-06397 Document #: 302 Filed: 04/18/19 Page 2 of 8 PageID #:6102




                                            Background

        2.      Following a jury verdict finding in Plaintiffs’ favor, Plaintiffs filed a petition for

attorneys’ fees and costs on August 8, 2018 in the amount of $3,626,066.25. (Plaintiffs’ Petition

for Fees and Case Cost (“Pls. Pet.”) (Dkt. 268)).

        3.      Defendants filed their Response in Opposition to Plaintiffs’ Petition for Fees and

Case Cost (“Defendants’ Response”) on January 25, 2019. (Dkt. 287). Plaintiffs filed their reply

to Defendants’ response on February 18, 2019. (Plaintiffs’ Reply to Defendant’s Response to

Plaintiffs’ Petition for Attorneys’ Fees (“Plaintiffs’ Reply”) (Dkt. 296)).

        4.      On March 19, 2019, Plaintiffs then filed a supplemental petition for attorneys’ fees

to recover fees spent litigating their fee petition. (Plaintiffs’ Supplemental Petition for Attorneys’

Fees Plus Interest (“Pls. Supp. Pet.”) (Dkt. 300)). Plaintiffs now seek an additional $132,468.75

for litigating their attorneys’ fees.

                           Plaintiff Should Not Be Awarded Additional Fees
                        On Top Of Their Already Grossly Excessive Fee Petition

        5.      It is difficult to imagine a more unreasonable fee request than the one brought here.

In this supplemental petition, Plaintiffs seek additional recovery that is grossly inflated by (1) the

needless use of multiple partner-level attorneys to draft a reply brief, (2) the duplicative and

redundant review of Defendants’ Response by each partner, and (3) the belief that Plaintiffs are

entitled to prejudgment interest on their attorneys’ fees.

        6.      Mr. Neslund, Mr. Robbins, and Mr. Robertson regularly handle civil rights matters,

as they so eloquently outlined in Plaintiffs’ Reply. Indeed, Mr. Neslund represents himself and his

colleagues as having “outstanding qualifications and highly relevant experience” as well as

“significant achievements” in civil rights cases. (Plaintiffs’ Reply pp. 5-6). Yet, Plaintiffs seek the




                                                  2
   Case: 1:14-cv-06397 Document #: 302 Filed: 04/18/19 Page 3 of 8 PageID #:6103




recovery of over 236 hours for mostly reviewing billing entries and drafting a reply. (See Pls. Supp.

Pet. at Ex. A, B, C).

        7.      Plaintiff sought 80 attorney hours to draft their initial fee petition. (Plaintiffs’ Reply

p. 22). Yet somehow, Plaintiffs now require three times that amount to read a response brief,

review billing records previously submitted by them, and to draft a reply brief. This amount of

time is unreasonably high on its face. The more than 236 hours claimed by Plaintiffs amounts to

the equivalent of one attorney working 50 hours a week for over four weeks to solely litigate fees.

Such an amount of time is neither reasonable nor justifiable for one attorney, let alone for three

partner-level attorneys. It certainly is not the kind of time a paying client would tolerate.

        8.      Furthermore, nothing about Defendants’ objections justifies such a significant

amount of time to oppose it. Plaintiffs initially filed a voluminous fee petition totaling nearly 400

pages. (See Pls. Pet.). Plaintiffs sought attorneys’ fees for 12 different people: six attorneys, five

law clerks, and one paralegal. (Id.) The material contained in Defendants’ Response was not

information Plaintiffs’ counsel had never seen before. It was material based on the billing entries

and affidavits attached to Plaintiffs’ initial fee petition.

        9.      Most of Plaintiffs’ Reply consisted of recitations of the law (none of which should

be new to Plaintiffs’ counsel), information contained in Plaintiffs’ original fee petition, and clichés

and disparaging remarks about defense counsel’s handling of the case. The Court should expect to

find evidence of efficiency in the preparation of Plaintiffs’ Reply. Instead, Plaintiffs’ supplemental

fee request presents precisely the opposite: multiple partners billing $525 or more per hour for a

total of over 180 hours to research, draft and edit a 35-page reply. No paying client would ever

accept such a situation.




                                                    3
   Case: 1:14-cv-06397 Document #: 302 Filed: 04/18/19 Page 4 of 8 PageID #:6104




                             No Award Of Prejudgment Interest
                            On Plaintiffs’ Fee Petition Is Warranted

       10.     Plaintiffs also ask for prejudgment interest on their award of attorneys’ fees, an

award that has not been decided by the Court as of yet, running from the date they filed their fee

petition on August 8, 2018. Contrary to Plaintiffs’ argument, there is no justification for awarding

prejudgment interest.

       11.     Prejudgment interest is designed to compensate for the loss of value of the money

awarded over time. Pickett v. Sheridan Health Care Center, 813 F.3d 640, 646-47 (7th Cir. 2016).

“The basic purpose of prejudgment interest is to put a party in the position it would have been in

had it been paid immediately.” Am. National Fire Ins. Co. v. Yellow Freight Sys., Inc., 325 F.3d

924, 935 (7th Cir. 2003).

       12.     The Seventh Circuit has held that plaintiffs may collect interest on attorneys’ fees

if there is a delay in awarding payment. Smith v. Maywood, 17 F.3d 219, 221 (7th Cir. 1994) (citing

Missouri v. Jenkins, 491 U.S. 274, 284 (1989)). However, “[i]f payment was not delayed…there

is no need for an award of compensating interest.” Scott v. Peterson, No. 09 C 1633, 2010 WL

3173001, at *11 (N.D. Ill. Aug. 11, 2010).

       13.     First, there has been no undue delay in awarding Plaintiffs’ attorneys’ fees that

warrants awarding prejudgment interest. Plaintiffs delayed their own award for attorneys’ fees by

filing a motion to extend the time to file their petition until 30 days after the resolution of

Defendants’ post-trial motions (See Dkt. 236), and then choosing to zealously litigate their fees

rather than accepting Defendants’ very generous offer to pay a reasonable fee award as fully set

forth in the parties’ joint statement. See Joint Statement for Fees and Expenses, Dkt. 283; see also

Shott v. Rush-Presbyterian-St. Luke’s Med. Ctr., 338 F.3d 736, 746 (7th Cir. 2003) (“It would have

been inappropriate to provide the plaintiff with an enhancement for the delay when the plaintiff



                                                 4
   Case: 1:14-cv-06397 Document #: 302 Filed: 04/18/19 Page 5 of 8 PageID #:6105




caused the delay”); Richardson v. City of Chicago, No. 08 C 4824, 2013 WL 2451107, at *6-7

(N.D. Ill. June 5, 2013) (holding that plaintiff’s reward of prejudgment interest would not include

the time litigating plaintiff’s fee petition due to plaintiff’s refusal to reduce his fee request); Alicea

v. All Our Children’s Advocacy Center, No. 15 C 7795, 2017 WL 6513164, at *8 (N.D. Ill. Sept.

6, 2017) (finding that plaintiff’s conduct of prolonging the attorneys’ fees litigation precluded her

from receiving prejudgment interest on her attorneys’ fees).

        14.     Second, Plaintiffs appear to misunderstand the law on the awarding of prejudgment

interest. Plaintiffs’ attorneys are attempting to be awarded interest for the loss of value of their fees

over time. However, Plaintiffs’ counsel did not seek fees at the rates when they actually litigated

the case (2014 to 2017), which could make an award of interest appropriate. Rather, Plaintiffs’

attorneys sought fees at what they claim to be their current hourly rate. (See Pls. Pet. at pp. 10-13).

Therefore, interest is not necessary to compensate Plaintiffs’ counsel for the depreciation of any

amount of fees awarded. See Rodriguez ex rel. Fogel v. City of Chicago, No. 08 C 4710, 2013 WL

5348307, at *2 (N.D. Ill. Sept. 4, 2013) (“In determining how to best compensate an attorney for

the delay associated with collecting a fee award, courts may base the award on current rates or use

historical rates while adjusting the fee to reflect its present value.”) (citing Perdue v. Kenny A. ex.

rel. Winn, 559 U.S. 542, 556 (2010)); Pickett, 813 F.3d at 647 (holding that because the court

awarded an attorney his current market rate, no interest was due); see also Smith v. Maywood, 17

F.3d 219, 221 (7th Cir. 1994) (detailing two methods to compensate for the delay of awarding

attorneys’ fees: (1) using the attorney’s current market rate, or (2) using the attorney’s rate when

services were actually rendered to the client and adding interest).

        15.     Plaintiffs’ mistaken belief that they are entitled to prejudgment interest is based on

the decisions in Dupuy v. McEwen, 648 F. Supp. 2d 1007 (N.D. Ill. 2009) and In re Continental




                                                    5
   Case: 1:14-cv-06397 Document #: 302 Filed: 04/18/19 Page 6 of 8 PageID #:6106




Illinois Securities Litigation, 962 F.2d 566 (7th Cir. 1992). (See Pls. Supp. Pet. at p. 2). However,

Plaintiffs ignore the facts in each of these cases that serve as the basis for these decisions.

        16.     In Dupuy, two years had passed between the time when the plaintiffs fee petition

was filed and the time of the Court’s judgment awarding fees. Dupuy, 648 F. Supp. 2d at 1018-19.

In In re Continental Illinois Securities Litigation, prejudgment interest was awarded to make up

for the fact that attorneys’ fees awarded in late 1990 were based on 1988 billing rates. In re

Continental Illinois Sec. Litig., 962 F.2d at 581. The facts in these two cases are clearly

distinguishable from the instant case. Plaintiffs did not seek fees based on rates that are two years

old. It has not been a full calendar year since the date Plaintiffs filed their initial fee petition.

Further, Plaintiffs fail to cite a single case where prejudgment interest was sought on a fee award

for market rates that are less than a year old. Indeed, any delay in the awarding of fees in this case

are attributable to Plaintiffs’ counsel’s delay in filing their petition till over a year after the trial

concluded, filing a grossly inflated fee petition and failing to comply with the joint statement

requirement of Local Rule 54.3 prior to filing their petition.

        17.     Plaintiffs also do not support this claim of interest by demonstrating that their fees

have substantially increased in the eight or so months since their fee petition was initially filed.

Changes in billing rates may occur year to year, not month to month. In fact, Plaintiffs are now

seeking fees for work done in 2019 at the same rate that they sought in August 2018. (See Pls. Pet.

at pp. 10-13; Pls. Supp. Pet. at Ex. A, B, C). This disproves that any prejudgment interest should

be awarded, as their requested rates have not changed since August 2018. Plaintiffs do not get to

have their cake and eat it too. By seeking their current hourly rates, even though that number is

disputed, Plaintiffs are precluded from receiving prejudgment interest.




                                                   6
   Case: 1:14-cv-06397 Document #: 302 Filed: 04/18/19 Page 7 of 8 PageID #:6107




       WHEREFORE, the Defendants respectfully request that this Court deny Plaintiffs’

Supplemental Petition for Attorneys’ Fees Plus Interest in its entirety or, in the alternative, to

reduce the supplemental award of attorney’s fees to a reasonable amount, and grant any relief the

Court deems just.



                                                            Respectfully submitted,

                                                            /s/ Natalie Y. Adeeyo
                                                            Natalie Adeeyo

Avi T. Kamionski
Shneur Z. Nathan
Natalie Y. Adeeyo
Nathan & Kamionski LLP
33 West Monroe, Suite 1830
Chicago, IL 60603
(312) 612-1072
nadeeyo@nklawllp.com




                                                7
   Case: 1:14-cv-06397 Document #: 302 Filed: 04/18/19 Page 8 of 8 PageID #:6108




                                 CERTIFICATE OF SERVICE

       I, Natalie Y. Adeeyo, an attorney, hereby certify that I electronically filed the foregoing

document with the Clerk of the Court using the CM/ECF system, which sent electronic notification

of the filing on the same day to all counsel of record.



                                                            /s/ Natalie Y. Adeeyo
                                                            Natalie Adeeyo




                                                  8
